Citation Nr: 0723381	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs, Regional 
Office, which denied entitlement to service connection for 
PTSD and denied entitlement to service connection for 
residuals of a right knee injury.

In March 2005, the veteran withdrew his claim of entitlement 
to service connection for residuals of a right knee injury.  
Therefore, the only matter before the Board is entitlement to 
service connection for PTSD.

A hearing was held at the RO in February 2006, before the 
undersigned.  A transcript of the hearing testimony has been 
associated with the claims file. 


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to in-
service stressors that are supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred as a result of trauma in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2006). 

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
her account of the stressor incident.  The Board notes that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).  This case, however, turns not on whether a 
stressor occurred, but whether the veteran meets the criteria 
for a current diagnosis of PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The veteran's service records show that in July 1970 he 
received disciplinary punishment as he failed to report at 
the prescribed time to his appointed place of duty.  The 
veteran was ordered to serve 30 days in correctional custody.  

In November 1970, a classification board determined that the 
veteran had not made a conscientious effort to progress in 
his training.  While he was handicapped because of his 
aptitude, his "less than adequate" attitude toward his 
training responsibilities had been a contributing factor.

In a December 1970 statement, the veteran's sergeant stated 
that he counseled the veteran on numerous occasions about his 
scheduled duty hours.

Also in December 1970, the veteran attended an appointment at 
a psychiatry clinic.  It was noted that he had a severe 
reading impairment that prevented him from advancing in 
accordance with regulations.

In January 1971 action was initiated for the veteran's 
discharge as his severe reading deficiency interfered with 
his ability to train.

In August 2003, the veteran presented to the Palo Alto, 
California VA Medical Center.  He reported being the victim 
of attempted rape while in the service in 1971.  The veteran 
had never sought care for this but was having increasingly 
frequent dreams and intrusive thoughts and memories about the 
event.  The diagnosis was military sexual trauma.  The 
treating physician also noted the veteran's history of 
substance abuse.  The veteran had been sober for 9 years.  

In October 2003, the veteran was treated by a psychologist at 
the VAMC.  The veteran reported his history of sexual assault 
in the military that continued to cause him distress.  

A VA outpatient treatment records dated from January to July 
2004 show treatment for, and diagnoses of, PTSD and 
depression related to military sexual trauma.  

In November 2004, the veteran submitted "buddy statements" 
from a friend and superior at his place of employment.  Both 
men stated that they noticed changes in the veteran's 
demeanor as it had worsened as time progressed.  

Also in a November 2004 letter, the veteran's wife stated 
that the veteran's PTSD had been affecting him as it related 
to his employment and family.  She also stated that the 
veteran's mother informed her that the veteran's behavior 
changed when he returned from service.  

In a November 2004 statement, the veteran reported being 
sexually assaulted in 1971 while stationed at Vandenberg Air 
Force Base.  He stated that he was drinking and partying with 
4 or 5 other service men when they began to push and shove 
him around in the barracks.  The men then sexually assaulted 
him.  He stated that after the attack, his quality of work 
began to decline.  He was not sleeping at night, so he would 
be exhausted the next day and unable to report for duty.  He 
stated that this eventually lead to his discharge.  He noted 
that he was too ashamed to report the assault to his 
commanding officer.  After his discharge, the veteran began 
to self medicate with alcohol and drugs in an attempt to 
relieve his depression.

In November 2004 the veteran was admitted into a PTSD program 
at the VAMC.  The diagnosis was PTSD.

In a May 2005 letter, the veteran reported his sexual assault 
at the Vandenberg AFB.  The veteran stated that he was 
discharged from military duty as he was unable to perform his 
duties because he was self medicating with drugs and alcohol.  
He became isolated, irritated, suicidal, paranoid, angry and 
started the life of drugs and alcohol.  The veteran stated 
that he recently began re-experiencing the sexual assault and 
nightmares.

At his February 2006 hearing, the veteran testified that he 
was sexually assaulted during active duty by several 
individuals unknown to him, sometime before March 15, 1970.  
The veteran stated that he did not tell anyone of the 
assault.  He stated that after the assault, he did not care 
about the rest of his military career.  The assault affected 
his work performance and all other aspects of his life.  He 
would routinely oversleep and drink alcohol.  He stated that 
his job performance took a nosedive after the incident as he 
would constantly show up late.  He began treatment for drugs 
and alcohol in 1990.

Analysis

The first element of a successful service connection claim is 
clearly met in this case as treatment reports and 
examinations reveal diagnoses of PTSD.  

The second element, a link between current PTSD and an in-
service stressor, is also satisfied. The VA medical 
professionals have attributed the veteran's current PTSD to 
military sexual trauma.  Specifically, a VA psychologist in 
January 2004 noted that the veteran was experiencing symptoms 
of PTSD and depression related to military sexual trauma.

The remaining question is whether there is credible 
supporting evidence of the in-service stressor.  The 
veteran's wife and friends reported behavior changes in 
service.  The veteran reported a change in his performance 
after the attack which is supported by the record which 
demonstrated that the veteran had numerous issues with 
fulfilling his duties.  A November 1970 classification board 
also determined that while the veteran was handicapped 
because of his aptitude, his "less than adequate" attitude 
toward his training responsibilities had been a contributing 
factor.  The veteran also began the use of drugs and alcohol, 
reportedly to self medicate for depression, and the medical 
professionals diagnosing PTSD appear to have concluded that 
there was evidence of behavior changes to support the 
diagnosis.

The three elements necessary for the grant of service 
connection for PTSD have been demonstrated.  Resolving 
reasonable doubt in the veteran's favor, service connection 
for PTSD is granted.  38 U.S.C.A. § 5107(b). 


ORDER


Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


